DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on an upper surface of the first area of the color filter substrate, and the ground electrode layer is disposed on a lower surface of the first area of the color filter substrate; and a liquid crystal molecular layer, comprising a first liquid crystal molecular layer for frequency modulation of the antenna modules the first liquid crystal molecular layer is sandwiched between the first area and the non-display areas.”
Claims 2-7 are allowable due to dependency to claim 1.
US 20190179195 A1 to Zhang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Zhang discloses various limitations of base claim 1: a liquid crystal display panel, comprising: an array substrate (Fig. 4 substrate 21) comprising a non-
However, Zhang does not disclose “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on an upper surface of the first area of the color filter substrate, and the ground electrode layer is disposed on a lower surface of the first area of the color filter substrate; and a liquid crystal molecular layer, comprising a first liquid crystal molecular layer for frequency modulation of the antenna modules the first liquid crystal molecular layer is sandwiched between the first area and the non-display areas.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on 
Claims 9-16 are allowable due to dependency to claim 8.
US 20190179195 A1 to Zhang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  Specifically, Zhang discloses various limitations of base claim 8: a liquid crystal display panel, comprising: an array substrate (Fig. 4 substrate 21) comprising a non-display area (Fig. 6 non-display region 02) and a display area (Fig. 6 display region 01); a color filter substrate disposed opposite to the array substrate ( Fig. 4 substrate 11), the color filter substrate comprising a first area directly opposite to the non-display area and a second area directly opposite to the display area (See Fig. 4); a plurality of antenna modules, wherein each of the antenna modules (Fig. 4 antennas 4) and a liquid crystal molecular layer, comprising a second liquid crystal molecular layer for display, wherein the second liquid crystal molecular layer is partially sandwiched between the second area and the display area (liquid crystal layer 3).
However, Zhang does not disclose “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on an upper surface of the first area of the color filter substrate, and the ground electrode layer is disposed on a lower surface of the first area of the color filter substrate; and a liquid crystal 
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on an upper surface of the first area of the color filter substrate, and the ground electrode layer is disposed on a lower surface of the first area of the color filter substrate; and a liquid crystal molecular layer, comprising a first liquid crystal molecular layer for frequency modulation of the antenna modules the first liquid crystal molecular layer is sandwiched between the first area and the non-display areas.”
Claims 18-20 are allowable due to dependency to claim 17.
US 20190179195 A1 to Zhang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  Specifically, Zhang discloses various limitations of base claim 17: an electronic device, comprising a liquid crystal display panel, the liquid crystal display panel comprising: an array substrate (Fig. 4 substrate 21) comprising a non-display area (Fig. 6 non-display region 02) and a display area (Fig. 6 display region 01); a color filter substrate disposed opposite to the array substrate ( Fig. 4 substrate 11), the color filter substrate comprising a first area directly opposite to the non-display area and a second area directly opposite to the display area (See Fig. 4); a plurality of antenna modules, wherein each of the antenna modules (Fig. 4 
However, Zhang does not disclose “a driving circuit unit, a plurality of radiation circuit units, and a ground electrode layer, wherein the driving circuit unit is disposed on an upper surface of the non-display area of the array substrate, the radiation circuit units are disposed on an upper surface of the first area of the color filter substrate, and the ground electrode layer is disposed on a lower surface of the first area of the color filter substrate; and a liquid crystal molecular layer, comprising a first liquid crystal molecular layer for frequency modulation of the antenna modules the first liquid crystal molecular layer is sandwiched between the first area and the non-display areas.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871